DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 are objected to because of the following informalities: whether image processing has already been performed that is to be performed on least one of of candidate images that are candidates of a second medical image used for the image processing combination with a first medical image selected by an operator.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (PGPUB: 20180049712) in view of Reicher (PGPUB: 20170039322).

Regarding claims 1, 13-14. Muraoka teaches an information processing apparatus comprising: 
an acquisition unit configured to acquire history information of image processing on a plurality of medical images (see Fig. 1 and 2, paragraph 35, the acquiring section 10 is configured such that if a user such as a doctor designates a plurality of moving images P1, P2, . . . of the same subject part (such as the front of a chest part) of a patient A captured at different times t1, t2, . . . , for example, by selecting them from a list of imaging records on the patient A displayed on the display unit 15); 
a determination unit configured to determine, using the acquired history information (see Fig. 4 and 5, paragraph 86, the doctor can compare the plurality of moving images P1, P2, . . . and the information p displayed on the display unit 15, thereby accurately determining the current state of the patient, and accurately performing an operation, a treatment, and the like on the patient), 
whether image processing has already been performed that is to be performed on at least one of of candidate images that are candidates of a second medical image used for the image processing with a first medical image selected by an operator (see Fig. 2, paragraph 3 and 50, information p which is acquired as described above includes examination data pc on patients (including feature data obtained by performing image analysis processes as described above), setting parameters ps of medical devices such as a ventilator attached to patients, imaging parameters px set imaging apparatuses used to capture moving images; the user such as a doctor needs only to designate the plurality of moving images P1, P2, . . . , and thus can very easily allocate the information items p to the data items on the moving images P1, P2, . . . , respectively).
However, Muraoka does not expressly teach an output unit configured to output a notification in accordance with a result of the determination and processing on combination with medical images selected by an operator.  
Reicher teaches that generate user interface data useable for displaying a user interface on the electronic display, the user interface including at least a plurality of selectable image thumbnails; and in response to a user input indicating selection of a first image thumbnail of the plurality of selectable image thumbnails: determine a first medical image of a first image series of a first medical exam associated with the first image thumbnail, wherein the first image series includes a first plurality of medical images, and wherein the first medical exam is associated with a patient; determine, based on one or more matching rules, a comparison series of a comparison exam for comparison with the first image series, wherein the comparison series includes a second plurality of medical images, and wherein the comparison medical exam is also associated with the patient and was acquired at a time different than the first medical exam (see paragraph 198); selecting and/or dragging the thumbnail image to the review portion 1805 causes the system to automatically determine one or more comparison images/series, as described above in reference to FIG. 16 (e.g., blocks 1604, 1606, and 1608) and 17. For example, as shown in FIG. 18C, other comparison series may be determined by the system, and relevant images from those series may be displayed in other images pane of the user interface (e.g., image panes 1824, 1826, and 1828). The user may interact with the user interface of FIG. 18C in various ways (see Fig. 17 and 18, paragraph 411-417); selection of the sort button causes the system to sort, based on various rules and as described above in reference to FIGS. 6 and 14B (among others), either image series previously determined for comparison and displayed in the user interface, or other comparison image series. In an embodiment, upon selection of the “sort” button, a larger image pane may be added to the user interface that overlays the other image panes 1822, 1824, 1826, and 1828 (see Fig. 17 and 18, paragraph 411-417).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraoka by Reicher for providing display for output of determining, based on one or more matching rules, a comparison series of a comparison exam for comparison with the first image series, wherein the comparison series includes a second plurality of medical images, and wherein the comparison medical exam is also associated with the patient and was acquired at a time different than the first medical exam, as to teach an output unit configured to output a notification in accordance with a result of the determination; and providing selecting and/or dragging the thumbnail image to the review portion 1805 causes the system to automatically determine one or more comparison images/series and upon selection of the “sort” button, a larger image pane may be added to the user interface that overlays the other image panes 1822, 1824, 1826, and 1828, as processing on combination with medical images selected by an operator. Therefore, combining the elements from prior arts according to known methods and technique, such as selecting and dragging multiple thumbnail images to the display for review, would yield predictable results.

Regarding claim 2. The information processing apparatus according to Claim 1, the combination teaches wherein the output unit causes a display unit to display information regarding the candidate images (see Reicher, Fig. 13); and 
in that the output unit changes a display format of information regarding one or more of the candidate images that have undergone the image processing together with the first medical image and outputs the notification (see Reicher, Fig. 18A).  

Regarding claim 3. The information processing apparatus according to Claim 2, the combination teaches wherein the information regarding the candidate images are thumbnail images indicating the candidate images or identification information indicating the candidate images (see Reicher, Fig. 18A, paragraph 199, the user input indicating selection of the first image thumbnail of the plurality of selectable image thumbnails comprises a dragging of the first image thumbnail from a first portion of the user interface to a second portion of the user interface).  

Regarding claim 4. The information processing apparatus according to Claim 2, the combination teaches wherein the output unit displays the information regarding the candidate images on a GUI used by an operator to perform an operation to select the second medical image (see Reicher, Fig. 1, paragraph 334, a starting image of each of the image series is selected. In one embodiment, a first image of the first image series and each of the comparison image series are displayed on a display device. A user, providing a user input via using an input device, such as a mouse or keyboard, and/or another input method, may cycle through the images in each of the image series in order to determine a first image for comparison. For example, images of certain modalities, such as CT and MRI images, may not have starting images that are each taken at similar physical locations within the patient).  

Regarding claim 5. The information processing apparatus according to Claim 1, the combination teaches wherein the first medical image is a reference image serving as a reference of image processing (see Muraoka, Fig. 1, paragraph 83, comparison with moving images of the same subject part captured in the past, the doctor cannot prepare moving images and information p such as examination data pc obtained in the past by himself), and
the second medical image is a comparison image to be compared with the reference image (see Muraoka, Fig. 2, paragraph 83, if a doctor or the like selects a current moving image P and a past moving image P from the list of imaging records on the corresponding patient as shown in FIG. 2, the radiographic-image processing apparatus 1 automatically acquires not only the current moving image P and all information p obtained in a predetermined time from capturing of the current moving image P, but also the selected past moving image P and all information p obtained in a predetermined time from capturing of the past moving image P, and displays them on the display unit 15).  

Regarding claim 6. The information processing apparatus according to Claim 1, the combination teaches wherein the history information includes identification information items each indicating a medical image used in image processing; and in that the determination unit makes the determination on the basis of whether the identification information items indicating the candidate images are included in the history information including the identification information item indicating the first medical image (see paragraph 176, identify, based on one or more attributes of the second medical image, a second comparison image of the comparison image series for comparison with the second medical image; and further update the user interface data such that, in the user interface, the first comparison image is replaced with the second comparison image, wherein the second comparison image replaces the first comparison image in the second image pane).  

Regarding claim 7. The information processing apparatus according to Claim 6, the combination teaches 
wherein the history information further includes role information indicating the role of each of medical images used in image processing (see Reicher, Fig. 13, item 1306 ); and 
in that the determination unit makes the determination on the basis of whether the identification information items indicating the candidate images are included in the history information including the identification information item indicating the first medical image and the role information indicating the role of the selected first medical image (see Reicher, Fig. 15B, paragraph 357).  

Regarding claim 8. The information processing apparatus according to Claim 7, the combination teaches wherein the role is one of a role serving as a reference image that is a reference of image processing and a role serving as a comparison image to be compared with the reference image (see Reicher, Fig. 6 and 16, paragraph 391, selecting and displaying comparison images, series, and/or exams. Determination of images/image series/exams for comparison, as described elsewhere herein, may be based on rules (e.g., matching rules) selected based on an identity of, and/or characteristics associated with, the user).  

Regarding claim 9. The information processing apparatus according to Claim 7, the combination teaches 
wherein the history information further includes setting information used in image processing (see Fig. 13, item 1310, paragraph 286, examples of annotations include measurements by using linear dimensions, area, density in Hounsfield units, optical density, standard uptake value (e.g., for positron emission tomography), volume, curved lines (such as the length of a curved vessel), stenosis (e.g., percent narrowing of a vessel at a certain location relative to a reference location), or other parameters); and 
in that the determination unit further makes the determination on the basis of whether the setting information that is currently set for image processing is included in the history information including the identification information item indicating the first medical image (see Reicher, paragraph 28, displaying a list of image series identifiers associated with one or more image series that satisfy the comparison rules; and selecting one or more of the image series identifiers, wherein the image series associated with the selected image series identifiers are selected as comparison image series).  

Regarding claim 12. The information processing apparatus according to Claim 1, the combination teaches wherein the image processing is processing of calculating a difference between a plurality of medical images (see Reicher, Fig. 2, paragraph 309, where the series A and B images are related, e.g., series A comprises mammogram images of a patient taken on a first date and series B comprises the mammogram images of the same patient taking on a later date, it may be advantageous to identify differences between the images of series A and series B. For example, if a lung radiograph from two months previous, and a current lung radiograph are to be compared in order to determine if any changes have occurred in the lungs over the previous two months, the viewer or reader may view the two x-rays side by side, such as in image panes 212 and 214). 


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (PGPUB: 20180049712) in view of Reicher (PGPUB: 20170039322), and further in view of OSAWA (PGPUB: 20160253468).

Regarding claim 10. The information processing apparatus according to Claim 1, the combination does not expressly teach 
wherein if the selected first medical image is deselected, the output unit stops outputting the notification.  
OSAWA teaches that the clear button 54 is an operation button for canceling (or deselecting) the region R extracted. Immediately after the clear button 54 is selected with the cursor 51, the frame line displayed in the image display area 48 disappears and thereby the image display area 48 returns to the state before the extraction of the region R (see Fig. 11, paragraph 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by OSAWA for providing the clear button 54 is an operation button for canceling (or deselecting) the region R extracted. Immediately after the clear button 54 is selected with the cursor 51, the frame line displayed in the image display area 48 disappears, as wherein if the selected first medical image is deselected, the output unit stops outputting the notification. Therefore, combining the elements from prior arts according to known methods and technique, such as an operation button for canceling (or deselecting), would yield predictable results.

Regarding claim 11. The information processing apparatus according to Claim 1, the combination does not teach further comprising: 
a restriction unit configured to restrict selection of the second medical image from among the one or more candidate images determined to have already undergone image processing performed together with the first medical image.  
OSAWA teaches that the diagnosis support server apparatus 14 may generate the list display screen 90 and the integrated display screen 110. The client terminal apparatus 13 may allow viewing the integrated display screen 110 only. Viewing the list display screen 90 may be restricted. For example, only the administrators (or supervisors) of the medical facility may be allowed to view the list display screen 90 through the diagnosis support server apparatus 14 (see Fig. 22, paragraph 190).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by OSAWA for providing viewing the list display screen 90 may be restricted. For example, only the administrators (or supervisors) of the medical facility may be allowed to view the list display screen 90 through the diagnosis support server, as a restriction unit configured to restrict selection of the second medical image from among the one or more candidate images determined to have already undergone image processing performed together with the first medical image. Therefore, combining the elements from prior arts according to known methods and technique, such as viewing the list display screen 90 may be restricted, would yield predictable results. 


Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/           Primary Examiner, Art Unit 2667